

Exhibit 10.2
 
ESCROW AGREEMENT 
 
This Agreement is made as of the 5th day of April, 2007, between American Gas
Services, Inc., a corporation organized and existing under the laws of the State
of Minnesota (“AGS”), the owner of a 60% joint venture interest in Taian AGS
Pipeline Construction Co. Ltd., a joint venture enterprise in the City of Taian,
Shandong province, the People's Republic of China ("TAGS"), American Gas
Services, Inc. Consultants, a corporation existing under the laws of Florida
(“AGS Consultants”, and collectively with AGS, the “Owner”), WPCS International
Incorporated, a corporation organized and existing under the laws of the State
of Delaware, with its principal offices at One East Uwchlan Avenue, Suite 301,
Exton Pennsylvania 19341 ("WPCS"), and Sichenzia Ross Friedman Ference LLP, a
New York limited liability partnership having offices at 1065 Avenue of the
Americas, New York, New York 10018 (the "Escrow Agent").
 
RECITALS
 
The AGS, AGS Consultants and WPCS are parties to that certain Interest Purchase
Agreement, dated as of even date herewith (the "Purchase Agreement"). WPCS and
the Owner wish to provide for the escrow of cash and shares of WPCS common stock
(the “Shares”) pursuant to the Purchase Agreement, and desire that the Escrow
Agent hold such cash and Shares in connection therewith pursuant to the
provisions of this Agreement, and the Escrow Agent is willing to hold such cash
and Shares pursuant to the provisions of this Agreement. All capitalized terms
contained herein and not otherwise defined shall have the meaning ascribed to
them in the Purchase Agreement. In consideration of the premises and mutual
covenants, agreements, representations and warranties contained herein, the
parties hereby agree as follows:
 
1. WPCS and Owner hereby appoint the Escrow Agent to hold $80,000 in cash and
6,808 Shares (the "Escrowed Property"), in an attorney trust account, and the
Escrow Agent accepts such appointment, subject to the terms and conditions
hereof. WPCS has, prior to the execution of this Escrow Agreement, delivered by
way of wire transfer to the Escrow Agent the cash portion of the Escrowed
Property and will deliver the Shares to the Escrow Agent within three (3)
business days of the Closing Date, hereby irrevocably instructs the Escrow Agent
to deal with the Escrowed Property on and subject to the terms hereof. In
executing this Escrow Agreement the Escrow Agent acknowledges receipt of the
Escrowed Property and the instructions contained herein. Upon deposit of the
Escrowed Property, the Escrow Agent shall provide written evidence of such
deposit to the Owner and WPCS.

 

--------------------------------------------------------------------------------


 
2.     (a) The Escrow Agent shall retain the Escrowed Property until the NTAV of
the Company as of the Closing Date shall be determined.
 
(b) the Purchase Price shall be adjusted by an amount equal to 60% of the
difference between (a) the net tangible asset value of TAGS as of the Closing
Date, and (b)$3,300,000. Net tangible asset value is defined as total assets
minus total liabilities minus intangible assets, calculated in accordance with
Generally Accepted Accounting Principles (“NTAV”). Any shortfall from the
$3,300,000 shall proportionately reduce the cash and stock components of the
Purchase Price. The Escrow Agent shall only deliver the Escrowed Property upon
(i) written notification signed by each of the Owner and WPCS of a final
determination of the NTAV or (ii) delivery to the Escrow Agent of a written
arbitration award with respect to the determination of the NTAV.
 
(c)  The balance of any amount remaining after the delivery of payments required
pursuant to Section 2(b) above (the “Escrow Payment”) shall be delivered to the
Owner within three (3) business days of the date of the escrow payments required
by Section 2(b) above.
 
3. The Escrow Agent shall, from time to time, deliver all or some of the
Escrowed Property to WPCS or the Owner in accordance with such written
instructions, jointly executed by WPCS and the Owner, as the Escrow Agent may
receive.
 
4. The Escrow Agent shall not be under any duty to give the Escrowed Property
any greater degree of care than it gives its own similar property, and it shall
have no liability hereunder, except for the willful breach or gross negligence
of its duties hereunder.

2

--------------------------------------------------------------------------------



 
5. The Escrow Agent shall have no duties or responsibilities except those
expressly set forth herein, and no implied duties or obligations should be read
into this Escrow Agreement against the Escrow Agent. The Escrow Agent need not
refer to, and will not be bound by, the provisions of any other agreement,
except for definitions of terms contained in the Purchase Agreement.
 
6. The Escrow Agent may consult with counsel and shall be fully protected with
respect to any action taken or omitted by it in good faith on advice of counsel.
 
7. The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectibility of any security or other document or
instrument held by or delivered to it.
 
8. The Escrow Agent will receive no compensation for its services hereunder.
 
9. In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, or shall receive instructions from WPCS and the Owner, with
respect to the Escrowed Property, which, in its opinion, are in conflict with
any of the provisions hereof (i) it shall be entitled to refrain from taking any
action, and in doing so shall not become liable in any way or to any person for
its failure or refusal to comply with such conflicting demands, and it shall be
entitled to continue so to refrain from acting and so refuse to act until it
shall be directed otherwise, in writing, jointly by WPCS and the Owner or until
it shall receive a final determination of a court of law, arbitration panel, or
similar adjudicative body, or (ii) it may commence as interpleader action in any
court of competent jurisdiction to seek an adjudication of the rights of WPCS
and the Owner.
 
10. The Escrow Agent may act in reliance upon any notice, instruction,
certificate, statement, request, consent, confirmation, agreement or other
instrument which it believes to be genuine and to have been signed by a proper
person or persons, and may assume that any of the officers of WPCS or the Owner
purporting to act on behalf of WPCS or the Owner in giving any such notice or
other instrument in connection with the provisions hereof has been duly
authorized to do so.

3

--------------------------------------------------------------------------------



 
11.1 In the event that the Escrow Agent retains counsel or otherwise incurs any
legal fees by virtue of any provision of this Escrow Agreement, the reasonable
fees and disbursements of such counsel and any other liability, loss or expense
which the Escrow Agent may thereafter suffer or incur in connection with this
Escrow Agreement or the performance or attempted performance in good faith of
its duties hereunder shall be paid (or reimbursed to it) by WPCS. In the event
that the Escrow Agent shall become a party to any litigation in connection with
its functions as Escrow Agent pursuant to this Escrow Agreement, whether such
litigation shall be brought by or against it, the reasonable fees and
disbursements of counsel to the Escrow Agent including the amounts attributable
to services rendered by members or associates of Escrow Agent at the then
prevailing hourly rate charged by them and disbursements incurred by them,
together with any other liability, loss or expense which it may suffer or incur
in connection therewith, shall be paid (or reimbursed to it) by WPCS, unless
such loss, liability or expense is due to the willful breach or gross negligence
by the Escrow Agent of its duties hereunder.
 
11.2 WPCS hereby unconditionally agrees to indemnify the Escrow Agent and hold
it harmless from and against any and all taxes (including federal, state and
local taxes of any kind and other governmental charges), expenses, damages,
actions, suits or other charges incurred by or brought or assessed against it
for (i) anything done or omitted by it in the performance of its duties
hereunder, or (ii) on account of acting in its capacity as an Escrow Agent or
stakeholder hereunder, except as a result of its willful breach or gross
negligence of its duties under this Escrow Agreement.

4

--------------------------------------------------------------------------------



11.3  All reasonable expenses incurred by the Escrow Agent in connection with
the performance of its duties hereunder shall be paid (or reimbursed to it) by
WPCS and the Owner, jointly and severally.
 
11.4 The agreements contained in this Section 11 shall survive any termination
of the duties of the Escrow Agent hereunder.
 
12. The terms and provisions of this Escrow Agreement may not be waived,
discharged or terminated orally, but only by an instrument in writing signed by
the person or persons against whom enforcement of the discharge, waiver or
termination is sought.
 
13. The Escrow Agent shall not be bound by any modification of the provisions of
this Escrow Agreement, unless such modification is in writing and signed by WPCS
and the Owner, and, with respect to any modification in Escrow Agent's duties or
its rights of indemnification hereunder, it shall have given their prior written
consent thereto.
 
14. WPCS and the Owner shall, from time to time, execute such documents and
perform such acts as the Escrow Agent may reasonably request and as may be
necessary to enable the Escrow Agent to perform its duties hereunder or
effectuate the transactions contemplated by this Escrow Agreement.
 
15. WPCS and the Owner hereby acknowledge that the acts of the Escrow Agent are
purely ministerial and do not represent a conflict of interest for the Escrow
Agent to act, or continue to act, as counsel for any party to this Agreement
with respect to any litigation or other matters arising out of this Agreement or
otherwise.
 
16. The Escrow Agent may resign at any time upon twenty (20) days' written
notice to WPCS and the Owner. In the event of the Escrow Agent's resignation,
its only duty thereafter shall be to hold and dispose of the Escrowed Cash in
accordance with the provisions of this Agreement until a successor Escrow Agent
shall be appointed and written notice of the name and address of such successor
Escrow Agent shall be given to the resigning Escrow Agent by the other parties
hereto, whereupon the resigning Escrow Agent's only duty shall be to deliver the
Escrowed Cash to the successor Escrow Agent.

5

--------------------------------------------------------------------------------



 
 
17. The rights created by this Agreement shall inure to the benefit of, and the
obligations created hereby shall be binding upon, the heirs, successors, assigns
and personal representatives of the Escrow Agent, WPCS and the Owner.
 
18. Each notice, demand, request, approval or communication ("Notice") which is
or may be required to be given by any party to any other party in connection
with this Agreement and the transactions contemplated hereby, shall be in
writing, and given by personal delivery, certified mail, return receipt
requested, prepaid, or by overnight express mail delivery and properly addressed
to the party to be served at such address as set forth above.
 
Notices shall be effective on the date delivered personally, the next day if
delivered by overnight express mail or three days after the date mailed by
certified mail.
 
19. This Escrow Agreement shall be governed by, and its provisions construed in
accordance with the laws of the State of New York.




[Intentionally blank]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
duly executed as of the day and year first above written.
 
 

       
WPCS INTERNATIONAL INCORPORATED
 
   
   
  By:   /s/ ANDREW HIDALGO  

--------------------------------------------------------------------------------

Andrew Hidalgo
Chief Executive Officer
   


       
SELLER:
 
AMERICAN GAS SERVICES, INC.
 
   
   
    By:   /s/ HAROLD MUELLER  

--------------------------------------------------------------------------------

Name: Harold Mueller
Title: President
   


       
AMERICAN GAS SERVICES, INC. CONSULTANTS:
 
   
   
    By:   /s/ HAROLD MUELLER  

--------------------------------------------------------------------------------

Name: Harold Mueller
Title: President
   


 
ESCROW AGENT:
SICHENZIA ROSS FRIEDMAN FERENCE LLP
 
 
 
      /s/ THOMAS A. ROSE      

--------------------------------------------------------------------------------

Thomas A. Rose,
Partner
         
